Title: To Thomas Jefferson from Elizabeth Wayles Eppes, 30 July 1786
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



Dear Sir
Eppington July 30. 1786.

Your favour of Sep. the 22. was never received untill the first of this month. We are particularly unfortunate with regard to our letters. I think at least half have miscarry’d on both sides. The seeds, you so obligingly mention, have never come to hand. The conveyance is so uncertain, I must entreat you not to think of venturing any thing more.

We have been made very happy by a visit from your Sister Carr. She has ingratiat’d her self so much in dear Pollys good graces, that she concent’d to accompany her home without me, though was preventd by a little breaking out in her arms, which is now better. I shall carry her over in about three weeks, and leave her with her Aunt, by way of preparing her for a separation which my heart saddens at, though I will say no more.
Your request with regard to my writing I would most cheerfully comply with, was there any thing I could suppose would entertain you in the smallest degree. You did not recollect I am sure the neighbourhood we live in, or you would not expect sheets of paper filld.
Dear Polly desires her love to you, and hopes you will excuse her not writing as it is painful to her to put her arms on a Table. She is in very good health and I think her breaking out was occasion’d by eating too freely of butter’d Muffins. She is now on a very simple diet and I am sure will soon get the better of it. Your friends at Hors-du-monde are very well. Accept Dear Sir our best wishes for your health & happiness Your affectionate friend,

E Eppes

